DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/30/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/30/2021. In particular, original Claims 1, 14, and 18 have been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al (US 2004/0214038).

Regarding claim 1, Kwong et al discloses the following compound ([0030]):

    PNG
    media_image1.png
    385
    406
    media_image1.png
    Greyscale
,
where R1 and R2 together form a fused 4- to 7-membered cyclic such as an aryl or a heteroaryl group ([0034]). Accordingly, the disclosure of the reference encompasses R1 and R2 fuse to from a C6 aryl group, i.e. benzene, or a heteroaryl group such as furan ([0116]). The groups R3-R4 and R9-R12 are disclosed as H, F, Cl, Br or R ([0010]). The group R is a C1-20 alkyl such as methyl, isopropyl, or tert-butyl and which may be substituted by one or more substituents X, where X is a halogen such as F ([0011]-[0012] and [0109]).
	Thus, the reference discloses a compound comprising the recited ligand LA, i.e.

    PNG
    media_image2.png
    213
    115
    media_image2.png
    Greyscale
,
where ring C is benzene or furan, i.e. obtained by R1 and R2 fusing to form a C6 aryl or a furan ring; RC is H. The group RB, corresponds to R3 and R4 and is a halogen such F, Cl, or Br, A corresponds to R9-R12 and is a methyl substituted with F, i.e. –CH2F, or isopropyl, i.e. –CH(CH3)2. Thus, RA is of the form CH2R, where R is F or –CHRR’, where R and R’ are C1 alkyls, i.e. methyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 2, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the recited group RC is a combination of alkyl and fluorine or an alkyl; the recited group RB is F; and RC is H.

Regarding claim 3, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that M is iridium ([0098]).

Regarding claim 4, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited group R is an alkyl.

B is tert-butyl.

Regarding claim 6, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited ring C is benzene.

Regarding claim 7, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited ring C is furan.

Regarding claim 8, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand LA as:

    PNG
    media_image3.png
    174
    101
    media_image3.png
    Greyscale
.

Regarding claim 9, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand LA as LA1, i.e.

    PNG
    media_image4.png
    155
    109
    media_image4.png
    Greyscale
,
where G is RC2, i.e.

    PNG
    media_image5.png
    110
    96
    media_image5.png
    Greyscale
;
R2 is H; and R1 is given by RB3, i.e.

    PNG
    media_image6.png
    45
    40
    media_image6.png
    Greyscale
.

Regarding claim 10, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    385
    406
    media_image1.png
    Greyscale
.
The integer m has the value of [1-3] and n is an integer in the range of [0-2] ([0038]-[0039]). Accordingly, the reference discloses a compound with the formula Ir(LA)3. Thus, in the recited formula M(LA)x(LB)y(LC)z, where x is three; y is zero (0); and z is zero (0).

Regarding claim 11, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound with the formula Ir(LA)3.

Regarding claim 12, Kwong et al teaches all the claim limitations as set forth above. Given that the claims do not require ligands LB and LC, the reference discloses the compound of the present claims.

Regarding claim 13, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    385
    406
    media_image1.png
    Greyscale
.
The integer m has the value of [1-3] and n is an integer in the range of [0-2] ([0038]-[0039]). Accordingly, the reference discloses a compound with the formula Ir(LA)3.

Regarding claim 19, Kwong et al teaches all the claim limitations as set forth above. Given that the reference discloses the claimed compound, it is clear that the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Kwong et al discloses an organic light emitting device comprising an anode, cathode, and an emitter layer, i.e. an organic layer, disposed between the anode and 

    PNG
    media_image1.png
    385
    406
    media_image1.png
    Greyscale
,
where R1 and R2 together form a fused 4- to 7-membered cyclic such as an aryl or a heteroaryl group ([0034]). Accordingly, the disclosure of the reference encompasses R1 and R2 fuse to from a C6 aryl group, i.e. benzene, or a heteroaryl group such as furan ([0116]). The groups R3-R4 and R9-R12 are disclosed as H, F, Cl, Br or R ([0010]). The group R is a C1-20 alkyl such as methyl, isopropyl, or tert-butyl and which may be substituted by one or more substituents X, where X is a halogen such as F ([0011]-[0012] and [0109]).
	Thus, the reference discloses a compound comprising the recited ligand LA, i.e.

    PNG
    media_image2.png
    213
    115
    media_image2.png
    Greyscale
,
1 and R2 fusing to form a C6 aryl or a furan ring; RC is H. The group RB, corresponds to R3 and R4 and is a halogen such F, Cl, or Br, isopropyl, or tert-butyl. The group RA corresponds to R9-R12 and is a methyl substituted with F, i.e. –CH2F, or isopropyl, i.e. –CH(CH3)2. Thus, RA is of the form CH2R, where R is F or –CHRR’, where R and R’ are C1 alkyls, i.e. methyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is an emitter layer. Additionally, the reference that the disclosed compound is an emissive dopant ([0029] and [0056]).

Regarding claim 16, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host such as CBP ([0029]). CBP has the following structure:

    PNG
    media_image7.png
    102
    241
    media_image7.png
    Greyscale
.
From the above, it is clear that the compound comprises a carbazole groups as recited in the present claim.

Regarding claim 18, Kwong et al discloses an organic light emitting device, i.e. an consumer product, comprising an anode, cathode, and an emitter layer, i.e. an organic layer, disposed between the anode and cathode (Abstract and [0007] ) The organic layer comprises the following compound ([0008] and [0030]):

    PNG
    media_image1.png
    385
    406
    media_image1.png
    Greyscale
,
where R1 and R2 together form a fused 4- to 7-membered cyclic such as an aryl or a heteroaryl group ([0034]). Accordingly, the disclosure of the reference encompasses R1 and R2 fuse to from a C6 aryl group, i.e. benzene, or a heteroaryl group such as furan ([0116]). The groups R3-R4 and R9-R12 are disclosed as H, F, Cl, Br or R ([0010]). The group R is a C1-20 alkyl such as methyl, isopropyl, or tert-butyl and which may be substituted by one or more substituents X, where X is a halogen such as F ([0011]-[0012] and [0109]).
A, i.e.

    PNG
    media_image2.png
    213
    115
    media_image2.png
    Greyscale
,
where ring C is benzene or furan, i.e. obtained by R1 and R2 fusing to form a C6 aryl or a furan ring; RC is H. The group RB, corresponds to R3 and R4 and is a halogen such F, Cl, or Br, isopropyl, or tert-butyl. The group RA corresponds to R9-R12 and is a methyl substituted with F, i.e. –CH2F, or isopropyl, i.e. –CH(CH3)2. Thus, RA is of the form CH2R, where R is F or –CHRR’, where R and R’ are C1 alkyls, i.e. methyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2004/0214038) as applied to claims 1-16 and 18-19 above and in view of Ma et al (US 2010/0237334).

The discussion with respect to Kwong et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 17, Kwong teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0068]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0044] Compound 2’), e.g.

    PNG
    media_image8.png
    277
    446
    media_image8.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]).The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Kwong et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2004/0214038) as applied to claims 1-16 and 18-19 above and in view of the evidence presented in Lewis (see pages of Hawley’s Condensed Chemical Dictionary attached to previous Office Action).

The discussion with respect to Kwong et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 20, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Kwong et al is a monomer capable of being converted to a polymer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 7-8, 10-12, 14-18 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 10-12, and 14-18 of copending Application No. 16/044,583 (published as US PGPub 2019/0051844). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1 and 11 of copending Application No. 16/044,583 recite a compound having the formula Ir(LA)y(LB)x, where the ligand LA is given as LA23, i.e.

    PNG
    media_image9.png
    207
    121
    media_image9.png
    Greyscale
-
B is an aryl. The groups RC are alkenyl groups that fuse to form an aromatic ring. The group RA is –CHRR’, where R and R’ are methyl, i.e. alkyls.
	Furthermore, it is noted that:
	The ligand in claim 11 of the copending application encompasses the subject matter recited in instant claims 2, 3 4, 7, 8 and 20.
	The compound in claim 1 of the copending application encompasses the subject matter recited instant claims 10 and 11.
	Claim 12 of the copending application recites ligand LB as LB136, i.e.

    PNG
    media_image10.png
    166
    108
    media_image10.png
    Greyscale
,
corresponding to ligand LB recited in instant claim 12, i.e.

    PNG
    media_image11.png
    164
    96
    media_image11.png
    Greyscale
,
where Y1-Y6 are C and Ra, Rb, and Rc are H.
	
A)y(LB)x. Claim 14 of the copending application does not recite ligand LA as recited in instant claim 14.  However, claim 11 of copending Application No. 16/044,583 recites a compound having the formula Ir(LA)y(LB)x, where the ligand LA is given as LA23, i.e.

    PNG
    media_image9.png
    207
    121
    media_image9.png
    Greyscale
-
where X is O or S and the metal to which the ligand is coordinated is Ir. Thus, the recited Formula I in instant claim 1, ring C is a 5-membered heterocyclic ring; the group RB is an aryl. The groups RC are alkenyl groups that fuse to form an aromatic ring. The group RA is –CHRR’, where R and R’ are methyl, i.e. alkyls.
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 11 of the copending application as ligand LA for the compound recited in claim 14 of the copending application and obtain the organic light emitting device recited in instant claim 14 with a reasonable expectation of success.
Furthermore, it is noted that:
Claim 15 of the copending application recites subject identical to that recited instant claim 15.

Claim 17 of the copending application recites subject identical to that recited instant claim 17.

Claim 18 of the copending application recites a consumer product comprising an organic light emitting device, where the organic light emitting device comprises an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited instant claim 18. The organic layer comprises a compound having the formula Ir(LA)y(LB)x. Claim 18 of the copending application does not recite ligand LA as recited in instant claim 18.  However, claim 11 of copending Application No. 16/044,583 recites a compound having the formula Ir(LA)y(LB)x, where the ligand LA is given as LA23, i.e.

    PNG
    media_image9.png
    207
    121
    media_image9.png
    Greyscale
-
where X is O or S and the metal to which the ligand is coordinated is Ir. Thus, the recited Formula I in instant claim 1, ring C is a 5-membered heterocyclic ring; the group RB is an aryl. The groups RC are alkenyl groups that fuse to form an aromatic ring. The group RA is –CHRR’, where R and R’ are methyl, i.e. alkyls.
A for the compound recited in claim 18 of the copending application and obtain the organic light emitting device recited in instant claim 18 with a reasonable expectation of success.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11/30/2021have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767